UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6528


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFFORD LAIHBEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:07-cr-00039-CCE-1; 1:13-cv-00914-CCE-JLW)


Submitted:   July 21, 2015                  Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clifford Laihben, Appellant Pro Se.    Frank Joseph Chut, Jr.,
Assistant United States Attorney, Terri-Lei O’Malley, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clifford Laihben seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.          The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”              28 U.S.C.

§ 2253(c)(2) (2012).     When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.             Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).     When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Laihben has not made the requisite showing.        Accordingly, we deny

a   certificate   of   appealability,   deny   Laihben’s   motion   for   a

transcript at government expense, and dismiss the appeal.                 We

dispense with oral argument because the facts and legal contentions




                                   2
are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                      DISMISSED




                                3